ORDER
PER CURIAM.
Brian Moore appeals from a judgment of the Circuit Court of St. Louis finding him guilty of murder in the first degree and armed criminal action. Sections 565.020.1, 571.015 RSMo 1994. He argues that the trial court erred in admitting various statements he made to the police because (1) he had not knowingly and intelligently waived his Miranda rights, and (2) the police had no probable cause to arrest him.
We have examined the briefs, transcript and legal file and find no error, plain or otherwise. No jurisprudential purpose would be served by a written opinion. Rule 30.25(b). The judgment of the trial court is affirmed.